NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

NED HANNER, JR.,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-3922
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.


PER CURIAM.

             Affirmed. See Hanner v. State, No. 2D17-789, 2017 WL 3270928 (Fla. 2d

DCA Aug. 2, 2017) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.